Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                           November 2, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                  No. 54086-0-II

                                 Respondent,

         v.

 DAVID MICHAEL FORD,                                            UNPUBLISHED OPINION

                                 Appellant.


       WORSWICK, J. — David Ford was convicted of two counts of felony cyberstalking and

one count of extortion with sexual motivation, and the trial court imposed an exceptional

sentence. He appeals his two convictions for felony cyberstalking, arguing that (1) the

cyberstalking statute is unconstitutionally overbroad. He also appeals his sentence, arguing that

(2) restriction of internet use violates his free speech rights, (3) the exceptional sentence is

unsupported by law, (4) the sentencing condition that he obtain a psychosexual evaluation is not

authorized by statute, and (5) legal financial obligations (LFOs) were erroneously imposed. The

State concedes that Ford’s convictions for cyberstalking should be reversed.

       We accept the State’s concession that Ford’s conviction for cyberstalking must be

reversed. We further hold that the trial court did not err in imposing community custody

conditions limiting access to telecommunications technology, including the internet, and

requiring Ford to undergo a psychosexual evaluation and treatment. We do not consider Ford’s

other arguments. We reverse Ford’s convictions for cyberstalking and remand for resentencing.
54086-0-II


                                             FACTS

       In September 2018, Christina Nieland had temporarily separated from her husband and

was living with a friend at her friend’s home where David Ford was also residing. During this

time, Nieland and Ford had a brief sexual relationship after which Nieland told Ford that she

wanted to end their relationship and reconcile with her husband. Ford reacted very angrily and

began obsessively calling and messaging Nieland by phone and social media. At one point, Ford

called Nieland ten times repeatedly until she answered.

       Nieland told Ford to stop, but Ford persisted. Nieland blocked Ford’s phone number, but

Ford continued to reach Nieland through various social media accounts and other phone numbers

until she relented and unblocked him. Ford demanded that Nieland send him sexually explicit

photographs and videos of herself. Ford threatened to reveal their sexual relationship to

Nieland’s husband if Nieland did not comply with Ford’s demands. Afraid that Ford would

carry out his threats, Nieland complied.

       Eventually, Nieland contacted law enforcement to report Ford’s behavior. That same

day, Ford threatened to send an explicit video of Ford and Nieland having sex to Nieland’s

teenage stepdaughter. Ford then carried through with that threat by contacting the stepdaughter

through social media, telling her that her stepmother and father were going to get a divorce, and

sending her sexually explicit pictures and videos of Nieland.




                                                2
54086-0-II


        The State arrested Ford and charged him with one count of second-degree extortion with

a sexual motivation1 and two counts of cyberstalking.2 The matter proceeded to a jury trial.

        The jury instructions defined cyberstalking as follows:

        A person commits the crime of cyberstalking when, with intent to harass,
        intimidate, or embarrass another, he or she makes an electronic communication
        using lewd, lascivious, indecent, or obscene words, images, or language; or
        suggesting the commission of any lewd or lascivious act; or repeatedly; whether or
        not a conversation occurs and the person had previously been convicted of the crime
        No Contact/Protection Order Violations against a person who was specifically
        named in a no-contact order.

Clerk’s Papers (CP) at 47.

        The jury was also instructed that to convict Ford of cyberstalking, five elements must be

proved beyond a reasonable doubt:

        (1) That on, about, or between October 1, 2018, and October 31, 2018, the
        defendant made an electronic communication to Veronica Nieland;
        (2) That at the time the defendant made the electronic communication the defendant
        intended to harass, intimidate, torment, or embarrass any other person;
        (3) That the defendant:
                a) used lewd, indecent, lascivious, or obscene words, images, or language
                in the electronic communication;
                b) suggested the commission of any lewd or lascivious act in the electronic
                communication; or
                c) made an electronic communication repeatedly, whether or not a
                conversation occurred;
        (4) That the defendant was previously convicted of the crime No Contact/Protection
        Order Violations against a person who was specifically named in a no-contact
        order; and
        (5) That the electronic communication was made or received in the State of
        Washington.

CP at 49-52.



1
    RCW 9A.56.130.
2
    RCW 9.61.260.


                                                 3
54086-0-II


         The verdict form simply asked the jury to find Ford guilty or not guilty of cyberstalking

without specifying upon which subsection—3(a), (b), or (c)—it had based its decision. The jury

found Ford guilty on all three counts. The court ordered that a pre-sentencing investigation report

(PSI) be prepared.

         Ford’s PSI recounted that in 2012, Ford had repeatedly contacted minor girls using social

media, and then pressured or enticed them to send him sexually explicit pictures and videos of

themselves. When the victims sent pictures or videos, Ford threatened to send the materials to

the girls’ friends and family unless they complied with his demands to produce and send more

sexually explicit materials to him. Based on this behavior, Ford was charged with 25 counts

involving seven victims, but pleaded guilty to only one count of second degree extortion and one

count of sexual exploitation of a minor. Ford was sentenced to 48 months in prison on that

charge. Ford’s PSI concluded that Ford’s sexual deviancy, accelerating criminal activity, and

possible mental health issues increased his risk to reoffend.

         The trial court sentenced Ford to an exceptional sentence of 69 months based on the free

crimes aggravator,3 running the extortion count consecutively with the two cyberstalking counts.

Ford was also sentenced to 36 months of community custody. The court imposed community

custody conditions that included prohibitions against the use of telecommunications technology:

         24. No internet access or use without prior approval of the supervising CCO,
         Treatment Provider, and the Court.

         25. No use of a computer, phone, or computer-related device with access to the
         Internet or on-line computer service except as necessary for employment purposes
         (including job searches). The CCO is permitted to make random searches of any
         computer, phone or computer-related device to which the defendant has access to


3
    RCW 9.94A.535(2)(c).


                                                  4
54086-0-II


       monitor compliance with this condition. Also, do not access any social media sites
       (Facebook, Twitter, Snapchat, etc.) of any kind.

CP at 85

       The trial court also imposed a community custody condition that Ford obtain a

psychosexual evaluation and treatment. During the hearing, the court stated that a psychosexual

evaluation was “essentially a mental health evaluation,” but it did not impose a mental health

evaluation as a condition of Ford’s community custody. 8 Report of Proceedings (RP) (Dec, 6,

2019) at 38. The court found Ford was indigent and imposed a non-discretionary victim

assessment fee of $500. However, the final judgment and sentence contained boiler plate

language regarding payment of other fines and fees:

       COLLECTION COSTS The defendant shall pay the costs of services to collect
       unpaid legal financial obligations per contract or statute. RCW 36.18.190,
       9.94A.780 and 19.16.500.
       ....
       While on community placement or community custody, the defendant shall: . . .
       (7) pay supervision fees as determined by DOC.

CP at 93, 96.

       Ford appeals his convictions for cyberstalking, his exceptional sentence, the conditions of

his community custody, and imposition of supervision fees and collection costs.

                                           ANALYSIS

       Ford makes five arguments. He argues that (1) his cyberstalking convictions must be

reversed because the statute is unconstitutionally overbroad. He further argues that the trial court

erred by (2) imposing internet-related conditions of community custody in violation of his free

speech rights under the First Amendment; (3) imposing an exceptional sentence under the free

crimes aggravator because the cyberstalking offenses were, in fact, punished; (4) ordering a


                                                 5
54086-0-II


psychosexual evaluation and treatment as a condition of community custody because Ford was

not found to have a statutorily defined mental illness; and (5) imposing discretionary LFOs of

collection costs and supervision fees.

       We agree that Ford’s convictions for cyberstalking must be reversed. We further hold

that the trial court did not err in imposing the community custody provisions. We do not

consider Ford’s arguments regarding the LFOs, because the trial court can reconsider them at

resentencing.

                        I. CONSTITUTIONALITY OF RCW 9.961.260(1)(b)

       Ford argues that RCW 9.61.260(1)(b), one of the prongs of the cyberstalking statute by

which he was convicted, is overbroad. He argues that his convictions for felony cyberstalking

must be reversed because the State cannot prove beyond a reasonable doubt that the inclusion of

an unconstitutional prong in his to-convict jury instruction for cyberstalking did not prejudice

him.

       The State concedes that Ford’s cyberstalking convictions must be reversed because RCW

9.61.260(1)(b) was held to be unconstitutional in Rynearson v. Ferguson, 355 F. Supp. 3d 964,

972 (W.D. Wash. 2019). The State also relies on an unpublished case from Division One of this

court that followed Rynearson to accept the State’s concession on the same grounds.4 We accept

the State’s concession that Ford’s cyberstalking convictions must be reversed.




4
 Slotemaker v. State, No. 78665-2-I, 2019 WL 3083302 (Wash. Ct. App. July 15, 2019)
https://www.courts.wa.gov/opinions/pdf/786652.pdf.



                                                 6
54086-0-II


          Free speech rights are protected by both the Washington and federal constitutions.

WASH. CONST. art. I, § 5; U.S. CONST. amend. I. We review the constitutionality of statutes de

novo. State v. Immelt, 173 Wn.2d 1, 6, 267 P.3d 305 (2011). We analyze an overbreadth

argument under article I, section 5 the same as under the First Amendment. Immelt, 173 Wn.2d

at 6.

A.        Overbreadth

          A statute is unconstitutionally overbroad if it prohibits a substantial amount of protected

speech, and no means exist by which to sever its unconstitutional application. State v. Gray, 189

Wn.2d 334, 345, 402 P.3d 254 (2017); State v. Alphonse, 147 Wn. App. 891, 903, 197 P.3d 1211

(2008). “A statute or ordinance will be overturned only if the court is unable to place a

sufficiently limiting construction on a standardless sweep of legislation.” City of Tacoma v.

Luvene, 118 Wn.2d 826, 840, 827 P.2d 1374 (1992). Federal courts cannot supply limiting

constructions on a state statute unless the statute is “‘readily susceptible’ to such a construction.”

United States v. Stevens, 559 U.S. 460, 481, 130 S. Ct. 1577, 176 L. Ed. 2d 435 (2010). This is

because federal courts “lack jurisdiction authoritatively to construe state legislation.” United

States v. Thirty-Seven (37) Photographs, 402 U.S. 363, 369, 91 S. Ct. 1400, 28 L. Ed. 2d 822

(1971).

          To prevail in a facial challenge based on the First Amendment, Ford must either

demonstrate that “no set of circumstances exists under which [the statute] would be valid,” or

that “a substantial number of its applications are unconstitutional, judged in relation to the

statue’s plainly legitimate sweep.” Stevens, 559 U.S. at 472-73 (internal quotation marks




                                                    7
54086-0-II


omitted). Courts generally first examine the statute to determine whether it reaches a substantial

amount of protected speech. State v. Williams, 144 Wn.2d 197, 206, 26 P.3d 890 (2001).

       If the challenged statute touches upon constitutionally protected speech in a

constitutionally impermissible manner, we may turn to whether it is possible to limit the statute’s

construction or apply severance in order to save its constitutionality. City of Seattle v. Huff, 111

Wn.2d 923, 923, 767 P.2d 572 (1989).

       The criminal cyberstalking statute provides in relevant part:

       (1) A person is guilty of cyberstalking if he or she, with intent to harass, intimidate,
       torment, or embarrass any other person, and under circumstances not constituting
       telephone harassment, makes an electronic communication to such other person or
       a third party:

       (a) Using any lewd, lascivious, indecent, or obscene words, images, or language, or
       suggesting the commission of any lewd or lascivious act;

       (b) Anonymously or repeatedly whether or not conversation occurs; or

       (c) Threatening to inflict injury on the person or property of the person called or
       any member of his or her family or household.

       ....

       (5) For the purposes of this section, “electronic communication” means the
       transmission of information by wire, radio, optical cable, electromagnetic, or other
       similar means. “Electronic communication” includes, but is not limited to,
       electronic mail, internet-based communications, pager service, and electronic text
       messaging.

RCW 9.61.260.

       We note that the cyberstalking statute is almost identical to the relevant language found

in the criminal telephone harassment statute:

       (1) Every person who, with intent to harass, intimidate, torment, or embarrass any
       other person, shall make a telephone call to such other person:



                                                  8
54086-0-II



         (a) Using any lewd, lascivious, profane, indecent, or obscene words or language, or
         suggesting the commission of any lewd or lascivious act; or

         (b) Anonymously or repeatedly or at an extremely inconvenient hour, whether or
         not conversation ensues; or

         (c) Threatening to inflict injury on the person or property of the person called or
         any member of his or her family or household.]

RCW 9.61.230.5

         The statute criminalizing telephone harassment has survived numerous constitutional

challenges for overbreadth in Washington courts, with courts holding that the telephone

harassment statute regulates conduct, not speech. State v. Dyson, 74 Wn. App. 237, 243-46, 872

P.2d 1115 (1994); State v. Alexander, 76 Wn. App. 830, 832, 888 P.2d 175 (1995). The

telephone harassment statute also passed constitutional muster in United States v. Waggy, 936

F.3d 1014, 1015 (9th Cir. 2019) for the same reason.

         However, the criminal cyberstalking statute, unlike the telephone harassment statute,

regulates more than conduct. The statute, by regulating electronic communications, regulates the

posting of content on public web pages and social media sites. Thus, the statute prohibits a

substantial amount of protected speech.6 Because of this, the district court in Rynearson held

that subsection (1)(b) of the cyberstalking statute violated the First Amendment because it

targeted speech and could not survive strict scrutiny. Rynearson, 355 F. Supp. 3d at 972.




5
    Moreover, the penalties are the same.
6
 This is so because of the definition of “electronic communication” together with the phrase
“under circumstances not constituting telephone harassment.” RCW 9.61.260.


                                                  9
54086-0-II


       In Rynearson, the court granted injunctive relief against the State from enforcing RCW

9.61.260. Rynearson, 355 F. Supp. 3d at 972. Rynearson was an activist and author who used

social media and the internet to criticize public figures and government officials. Rynearson,

355 F. Supp. 3d at 967. Rynearson’s posts regularly included “invective, ridicule, and harsh

language” calling on public officials to be removed from office and highlighting their

questionable actions and motives. Rynearson, 355 F. Supp. 3d at 967. Public officials sought

and obtained a civil protection order against Rynearson for some of his online activity and social

media posts criticizing a local leader; Rynearson sought injunctive relief to prevent his

prosecution for violating the order. Rynearson, 355 F. Supp. 3d at 968.

       The Rynearson court held that RCW 9.61.260(1)(b) violated the First Amendment based

on a plain reading of the statute, not the narrow construction of terms imported from our

telephone harassment jurisprudence. Rynearson, 355 F. Supp. 3d at 969-70 (“Section

9.61.260(1)(b)’s breadth—by the plain meaning of its words—includes protected speech that is

not exempted from protection by any of the recognized areas just described . . . The opportunity

for repeating this ‘plain meaning’ view of the statute to criminalize protected speech calls out for

a prompt curative response.”). Rynearson focused on the “with intent to . . . embarrass” portion

of the statute. Rynearson, 355 F. Supp. 3d at 972 (“Anonymous speech uttered or typed with the

intent to embarrass a person as here, is protected speech. The plain meaning of the italicized

words render 9.61.260(1)(b) unconstitutional.”). Rynearson reasoned that anonymous online

speech intended to merely embarrass might sweep up and criminalize public debate and other

critical discourse touching on matters of political, religious, or public concern that have been




                                                 10
54086-0-II


historically sacred components of free speech in the United States. Rynearson, 355 F. Supp. 3d

at 971.

          Here, the State simply concedes that Ford’s cyberstalking convictions must be reversed

based on Rynearson. The State offers no argument as to how this court could narrowly construe

the statute, nor does the State suggest any narrow construction that could sufficiently limit

application of the cyberstalking statute. Because the State offers no such argument, and the

parties have briefed no such scenario, we accept the State’s concession that RCW 9.61.260(1)(b)

is unconstitutional under Rynearson.

          We hold that RCW 9.61.260(1)(b) is not narrowly tailored because its reach is

substantially broader than necessary to achieve the government’s goal of preventing

cyberstalking. This is because the challenged statute would sweep up a vast array of otherwise

protected speech simply because it is made anonymously or repeatedly. Further, because all

“internet-based communications” are within its sweep, the challenged statute does not leave

open ample alternative channels of communication.

          B. Reversible Error

          Because we accept the State’s concession that RCW 9.61.260(1)(b) is unconstitutional,

we also presume that Ford was prejudiced. State v. Williams, 144 Wn.2d 197, 213, 26 P.3d 890

(2001). The State can overcome the presumption of prejudice if it can show beyond a reasonable

doubt that the jury would have reached the same result without the error. Williams, 144 Wn.2d

at 213.

          Here, the jury was instructed that it could find Ford guilty of criminal cyberstalking if “at

the time the defendant made the electronic communication the defendant intended to harass,



                                                   11
54086-0-II


intimidate, torment, or embarrass any other person.” (Emphasis added.) CP at 49. Because the

instruction uses the disjunctive “or,” and because the verdict form did not specify on what basis

of intent the jury convicts, there is no way to prove on what basis the jury found Ford guilty.

The State also concedes that it is unable to prove that the error is harmless. As a result, we

reverse Ford’s convictions for cyberstalking.

                              II. COMMUNITY CUSTODY CONDITIONS

       We address two community custody condition issues that may arise at the resentencing.

A.     Limited Use of Telecommunication Technology as Condition of Community Custody

       Ford argues that the conditions of his community custody regarding his use of and access

to telecommunications technology, specifically access to the internet, infringe on his First

Amendment rights because they are overbroad. We disagree.7

       Courts may impose “crime-related prohibitions” as conditions to a sentence. RCW

9.94A.505(9). But conditions that interfere with fundamental rights must be sensitively imposed

so that they are reasonably necessary to accomplish the essential needs of the State and public

order. In Re Pers. Restraint Pet. of Rainey, 168 Wn.2d 367, 377, 229 P.3d 686 (2010).

Generally, conditions imposed at sentencing are reviewed for abuse of discretion because “the

imposition of crime-related prohibitions is necessarily fact-specific and based upon the

sentencing judge’s in-person appraisal of the trial and the offender.” Rainey, 168 Wn.2d at 374-

75. Conditions that are unconstitutional are necessarily an abuse of discretion. State v. Padilla,




7
  Ford makes no argument that the condition that he obtain permission before accessing the
internet is unconstitutionally vague.


                                                 12
54086-0-II


190 Wn.2d 672, 677, 416 P.3d 712 (2018). A regulation implicating First Amendment rights

must be “narrowly tailored to further the State’s legitimate interest.” Padilla, 190 Wn.2d at 678.

       In State v. Johnson, 197 Wn.2d 740, 487 P.3d 893 (2021), our Supreme Court considered

a community custody provision that provided that Johnson “not use or access the World Wide

Web unless specifically authorized by [his community custody officer] through approved filters.”

Johnson, 197 Wn.2d at 744. The court concluded that the limitation on Johnson’s future internet

use was not overbroad. Johnson, 197 Wn.2d at 747. In doing so, the Supreme Court recognized

that “[w]hile requiring Johnson to use an overzealous filter might violate the First Amendment,

that is a question of appropriate enforcement and a question for another day.” Johnson, 197

Wn.2d 746-47.

       Ford cites to Packingham v. North Carolina, __ U.S. __, 137 S. Ct. 1730, 198 L. Ed. 2d

273 (2017), to support his argument. In Packingham, a registered sex offender who did not

necessarily use the internet to perpetrate his crimes was completely banned from internet-based

activities. Packingham, 137 S. Ct. at 1737. Packingham challenged a North Carolina law

making it a felony for sex offenders “to access a commercial social networking Web site where

the sex offender knows that the site permits minor children to become members or to create or

maintain personal Web pages.” Packingham, 137 S. Ct. at 1731. The Supreme Court held that

the State had not met its burden to show the law was necessary or that the law legitimately

served that purpose. Packingham, 137 S.Ct. at 1732-33. But here, unlike in Packingham, Ford

has repeatedly used the internet to commit crimes, and Ford is not completely banned from

internet-based activities.




                                                13
54086-0-II


         In Re Pers. Restraint of Sickles, 14 Wn.App.2d 51, 469 P.3d 322 (2020), a case cited by

Ford, Division Three of this court held that “[d]elegating authority to [defendant’s] supervising

CCO to approve internet access does not solve the problem” of what it deemed was an

unconstitutionally overbroad prohibition to internet access. Sickles, 14 Wn. App. 2d at 73. The

language from Sickels’ conditions were practically identical to those at issue here. Sickels was

convicted of second-degree attempted rape of a child after he solicited an undercover officer

posing as a 13-year-old girl on a popular internet classifieds website. Sickles, 14 Wn. App. 2d at

57-58.

         But the Sickles decision is based on State v. Sansone, 127 Wn. App. 630, 641-43, 111

P.3d 1251 (2005), which was decided on vagueness grounds, not overbreadth. Moreover,

Division Three expressly limited its holding to “the circumstances at hand,” reasoning that

delegation was not improper if the prohibitions were “not necessarily static” and left to the more

objective discretion. Sansone, 127 Wn. App. at 643. We decline to follow Sickels.

         Here, Ford’s use of the internet is conditioned by two criteria: it must be for

“employment purposes (including job searches),” or he must receive “prior approval of the

supervising CCO, Treatment Provider, and the Court.” CP at 106. Unlike Packingham, Ford’s

conditions are not absolute because he can still access the internet with requisite permission.

Like Johnson, Ford is “subject to a partial deprivation of his interest in having access to the

Internet after he committed crimes through that medium.” State v. Johnson, 12 Wn. App. 2d

201, 215, 460 P.3d 1091 (2020), aff’d, 197 Wn.2d 740 (2021). Ford’s conditions are “crime-

related prohibitions” that are reasonably necessary to prevent repeat offense.




                                                  14
54086-0-II


       We hold that the conditions for Ford’s limited use of telecommunications technology,

including the internet, are reasonably necessary to accomplish the essential needs of the State,

and are therefore not unconstitutionally overbroad.

B.     Psychosexual Evaluation and Treatment

       Ford argues that the court erred in ordering a psychosexual evaluation and treatment as a

condition of his community custody. We disagree.

       Ford and the State disagree on the statutory authority for the court-ordered psychosexual

evaluation. Ford argues that the evaluation is a mental health evaluation under RCW 71.24.025,

and that the trial court erred because it did not make a specific finding that he was mentally ill.8

The State argues that Ford’s psychosexual evaluation is included in treatment covered by RCW

9.94A.703(3)(c), which allows the trial court to condition a defendant’s community custody on

his “[participation] in crime-related treatment or counseling services.” We agree with the State.

       A trial court lacks authority to order a mental health evaluation and treatment as a

condition of community custody unless it finds that (1) reasonable grounds exist to believe that a

person is mentally ill, and (2) this condition most likely influenced the offense. State v. Brooks,

142 Wn. App. 842, 851–52, 176 P.3d 549 (2008); RCW 9.94A.505(9). A person is “mentally

ill” when they are “acutely mentally ill,” “chronically mentally ill,” a “seriously disturbed

person,” or a “severely emotionally disturbed child.” Former RCW 71.24.025(1), (10), (28),

(36), (37) (2018). A “mental disorder” means “any organic, mental, or emotional impairment




8
 Ford bases his argument on the court’s statement at sentencing that the psychosexual evaluation
was “essentially a mental health evaluation.” 8 RP at 38.


                                                 15
54086-0-II


which has substantial adverse effects on a person’s cognitive or volitional functions.” Former

RCW 71.05.020(36) (2018). The term “sexual deviancy” does not appear among these

definitions. Therefore, on this record the trial court was not authorized to order a mental health

evaluation.

       However, the psychosexual evaluation is not a mental health evaluation, it is a sexual

deviancy evaluation. Sexual deviancy evaluations and treatment are crime-related conditions for

sex offenses. See In Re Pers. Restraint of Brettell, 6 Wn. App. 2d 161, 174, 430 P.3d 677 (2018)

(upholding community custody condition requiring defendant be evaluated and follow the

recommended course of treatment of a certified sexual deviancy counselor); RCW

9.94A.030(47)(c).

       Here, because Ford was convicted of a sex offense, the psychosexual evaluation is a

crime-related evaluation, permissible under RCW 9.94A.703(3)(c) as part of Ford’s conditions of

community custody. The court’s oral ruling opining on the similarity of the two types of

evaluations does not transform one into the other.

       We hold that the trial court did not err in ordering Ford undergo a psychosexual

evaluation and treatment.

                                         CONCLUSION

       We accept the State’s concession that Ford’s convictions for cyberstalking must be

reversed. We hold that the trial court did not err when it imposed limitations to Ford’s use of

telecommunications technology, including the internet, or a psychosexual evaluation and




                                                 16
54086-0-II


treatment as conditions of his community custody.9 We reverse Ford’s cyberstalking convictions

and remand to the trial court to vacate those convictions and resentence Ford.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     Worswick, J.
I concur:



Lee, C.J.


I concur in result only:



Cruser, J.




9
 We decline to resolve the issues of Ford’s exceptional sentence or the court’s imposition of
discretionary costs because the trial court can address these issues at resentencing.


                                                17